DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim(s) 1-14 in the reply filed on 02/28/2022 is acknowledged.
Claim(s) 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/2022.

Claim Objections
Claim(s) 7 and 9 are objected to because of the following informalities:
In claim 7, line 1, “where” should read --wherein--.
In claim 9, line 1, “cassett” should read --cassette--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-5, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Khalip (WO 2018/143904 - translation provided) in view of DeVoe (US 2011/0001950).
Regarding claims 1, 4, 11, and 12, Khalip teaches a device for manufacturing a three-dimensional product from a liquid photopolymer (bottom-up additive manufacturing apparatus) comprising a helical gear 46 (frame) and container 2 (resin cassette operatively associated with said frame) with an optical interface 4 (light transmissive window) (pages 14-15). Fig 1 shows container 2 has a circumferential frame connected to and surrounding the optical interface 4, wherein optical interface 4 and container 2 together forming a well. Khalip teaches that the surface of the optical interface 4 facing the photopolymer 3 may be made of a fluoropolymer (fluorophore layer in or on said window) (pages 14-15). Fig. 1 shows that radiation source 1 (light source) is positioned below said container 2 (pages 14-15).  Fig. 1 shows a product moving mechanism (carrier platform) is positioned above said container 2 and operatively associated with its circumferential frame (pages 14-15). Fig. 1 shows that stepper motor 45 (drive) is operatively associated with said carrier and circumferential frame of container 2 (pages 14-15).
Khalip does not teach a camera associated with said frame and positioned to detect fluorescence from said fluorophore layer.
However, in the same field of endeavor, apparatus to fabricate three-dimensional structures utilizing a photocurable material, DeVoe teaches a focal plan viewing module 169 (camera) for relative measurement of the pulsewidth of beam 26 by monitoring a material that fluoresces when exposed to beam 26 ([0138]).  For example, assuming all other variables are constant, when a higher fluorescence is detected, it may be inferred that the pulsewidth is relatively shorter than when a lower fluorescence is detected, because a higher fluorescence implies a higher intensity of beam 26, which implies a shorter pulsewidth ([0138]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify device taught by Khalip to include the focal plan viewing module taught by DeVoe in order to monitor a material that fluoresces when exposed to a beam and to infer regions of higher fluorescence and lower fluorescence ([0138]).
Although Khalip in view of DeVoe does not specify a camera associated with said frame, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to associate the focal plan viewing module taught by Devoe with the circumferential frame of container taught by Khalip, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C).
The limitations “to receive a light polymerizable resin,” “for projecting patterned light through said window,” “for advancing said carrier platform and said resin cassette away from one another,” “fluoresces in the visible range to emit light at a peak emission wavelength between 380 and 740 nanometers,” “to detect fluorescence from said fluorophore layer,” and “to detect regional variations in fluorescence across said window” are a recitation of intended use of the claimed window, circumferential frame, light source, drive, carrier platform, resin cassette, and camera. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). Here, Khalip in view of DeVoe teaches an apparatus which includes all the structural limitations of the claim.
Regarding claim 5, as applied to claim 1, Khalip teaches that optical interface 4 has a bottom surface (Fig. 1).
Although Khalip does not specify wherein said fluorophore layer is on said bottom surface, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to optical interface 4 such that the fluoropolymer is on the bottom surface instead of the resin facing surface, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C).
Regarding claim 13, as applied to claim 11, Khalip teaches a device further comprising a tank 38 filled with a coolant 39 (cooler, collectively) and combined with an optical interface 4 (window) (page 15).
Claim(s) 2, 3, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Khalip (WO 2018/143904 - translation provided) in view of DeVoe (US 2011/0001950), as applied to claim 11, and in further view of LeBurn (US 2019/0039290).
Regarding claims 2, 3, and 14, as applied to claims 1 and 11, Khalip in view of DeVoe does not teach wherein said fluorophore layer comprises a fluorone dye nor wherein said fluorone dye comprises a rhodamine.
However, in the same field of endeavor, three-dimensional printing apparatus using radiation of curable material, LeBurn teaches that a fluorone dye can function as an additional inhibitor by absorbing excess radiation energy and may improve the resolution of the formed three-dimensional body ([0083]). the dye can be a rhodamine, for example, Rhodamine B, Rhodamine 6G, Rhodamine 123, or a rhodamine derivative, e.g., Rhodamine B isothiocyanate ([0083]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify Khalip in view of DeVoe by substituting the optical interface made of a fluoropolymer film taught by Khalip with the fluorone dye taught by LeBurn since the dye will function as an additional inhibitor by absorbing excess radiation energy and may improve the resolution of the formed three-dimensional body ([0083]).
Claim(s) 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Khalip (WO 2018/143904 - translation provided) in view of DeVoe (US 2011/0001950), as applied to claim 1, and in further view of Marjanovic (US 2016/0279895).
Regarding claims 6-10, as applied to claim 1, Khalip in view of DeVoe does not teach wherein said window comprises a sandwich configuration of at least a top portion and a bottom portion, and said fluorophore layer is either between said top and bottom portion, or included in said top portion; where said window comprises glass, sapphire, quartz, or transparent aluminum (ALON); wherein said top portion comprises an oxygen-permeable polymer; wherein said top portion comprises a fluorophore dispersed therein; nor wherein said window further comprises at least one intermediate layer between said top portion and said bottom portion, and said fluorophore layer is distributed in said at least one intermediate layer.
However, in the same field of endeavor, liquid interface additive manufacturing, Marjanovic teaches a gas permeable glass window suitable for use with liquid interface additive manufacturing to allow oxygen to be passed through into bath 108 (window comprises glass; wherein the top portion comprises an oxygen-permeable polymer) ([0003] and [0039]). The optically transparent article 14 may include multiple optically transparent sheets 40 (window comprises a sandwich configuration of a least a top portion and bottom portion; wherein said window further comprises at least one intermediate layer between said top portion and said bottom portion) (Fig. 2; [0026]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify Khalip in view of DeVoe by including an oxygen-permeable glass window with multiple optically transparent sheets as taught by Marjanoic to allow oxygen to pass into a bath while offering a high aspect ratio of gas channels ([0039]).
Although the combination does not specify wherein said fluorophore layer is either between said top and bottom portion, or included in said top portion, wherein said top portion comprises a fluorophore dispersed therein, nor wherein said fluorophore layer is distributed in said at least one intermediate layer, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the fluorophore layer taught by Khalip, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M. Nelson whose telephone number is (571) 272-8174.  The examiner can normally be reached on Monday thru Friday from 9:00 a.m. to 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743